

	

		II

		109th CONGRESS

		1st Session

		S. 175

		IN THE SENATE OF THE UNITED STATES

		

			__________

			Mr. Brownback (for

			 himself and Mr. Roberts) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the Bleeding Kansas and the

		  Enduring Struggle for Freedom National Heritage Area, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Bleeding Kansas National Heritage Area

			 Act.

		

			2.

			Findings and purpose

			

				(a)

				Findings

				Congress finds the

			 following:

				

					(1)

					The Bleeding Kansas National

			 Heritage Area is a cohesive assemblage of natural, historic, cultural, and

			 recreational resources that—

					

						(A)

						together represent

			 distinctive aspects of American heritage worthy of recognition, conservation,

			 interpretation, and continuing use;

					

						(B)

						are best managed through

			 partnerships between private and public entities; and

					

						(C)

						will build upon the Kansas

			 rural development policy and the new homestead act to recognize inherent

			 strengths of small towns and rural communities—close-knit communities, strong

			 local business networks, and a tradition of entrepreneurial creativity.

					

					(2)

					The Bleeding Kansas National

			 Heritage Area reflects traditions, customs, beliefs, folk life, or some

			 combination thereof, that are a valuable part of the heritage of the United

			 States.

				

					(3)

					The Bleeding Kansas National

			 Heritage Area provides outstanding opportunities to conserve natural, cultural,

			 or historic features, or some combination thereof.

				

					(4)

					The Bleeding Kansas National

			 Heritage Area provides outstanding recreational and interpretive

			 opportunities.

				

					(5)

					The Bleeding Kansas National

			 Heritage Area has an identifiable theme, and resources important to the theme

			 retain integrity capable of supporting interpretation.

				

					(6)

					Residents, nonprofit

			 organizations, other private entities, and units of local government throughout

			 the Bleeding Kansas National Heritage Area demonstrate support for designation

			 of the Bleeding Kansas National Heritage Area as a national heritage area and

			 for management of the Bleeding Kansas National Heritage Area as appropriate for

			 such designation.

				

					(7)

					Capturing these

			 interconnected stories through partnerships with National Park Service sites,

			 Kansas State Historical Society sites, local organizations, and citizens will

			 augment the story opportunities within the prospective boundary for the

			 educational and recreational benefit of this and future generations of

			 Americans.

				

					(8)

					Communities throughout this

			 region know the value of their Bleeding Kansas legacy, but require expansion of

			 the existing cooperative framework to achieve key preservation, education, and

			 other significant goals by working more closely together.

				

					(9)

					The State of Kansas

			 officially recognized the national significance of the Bleeding Kansas story

			 when it designated the heritage area development as a significant strategic

			 goal within the statewide economic development plan.

				

					(10)

					Territorial Kansas Heritage

			 Alliance is a nonprofit corporation created for the purposes of preserving,

			 interpreting, developing, promoting and, making available to the public the

			 story and resources related to the story of Bleeding Kansas and the Enduring

			 Struggle for Freedom.

				

					(11)

					Territorial Kansas Heritage

			 Alliance has completed a study that—

					

						(A)

						describes in detail the role,

			 operation, financing, and functions of Territorial Kansas Heritage Alliance,

			 the management entity; and

					

						(B)

						provides adequate assurances

			 that Territorial Kansas Heritage Alliance, the management entity, is likely to

			 have the financial resources necessary to implement the management plan for the

			 Heritage Area, including resources to meet matching requirement for

			 grants.

					

					(12)

					There are at least 7 National

			 Historic Landmarks, 32 National Register properties, 3 Kansas Register

			 properties, and 7 properties listed on the National Underground Railroad

			 Network to Freedom that contribute to the Heritage Area as well as other

			 significant properties that have not been designated at this time.

				

					(13)

					There is an interest in

			 interpreting all sides of the Bleeding Kansas story that requires further work

			 with several counties in Missouri interested in joining the area.

				

					(14)

					In 2004, the State of Kansas

			 commemorated the Sesquicentennial of the signing of the Kansas-Nebraska Act,

			 opening the territory to settlement.

				

				(b)

				Purposes

				The purposes of this Act are

			 as follows:

				

					(1)

					To designate a region in

			 eastern Kansas and western Missouri containing nationally important natural,

			 historic, and cultural resources and recreational and educational opportunities

			 that are geographically assembled and thematically related as areas that

			 provide unique frameworks for understanding the great and diverse character of

			 the United States and the development of communities and their surroundings as

			 the Bleeding Kansas National Heritage Area.

				

					(2)

					To strengthen, complement,

			 and support the Fort Scott, Brown v. Board of Education, Nicodemus and

			 Tallgrass Prairie sites through the interpretation and conservation of the

			 associated living landscapes outside of the boundaries of these units of the

			 National Park System.

				

					(3)

					To describe the extent of

			 Federal responsibilities and duties in regard to the Heritage Area.

				

					(4)

					To further collaboration and

			 partnerships among Federal, State, and local governments, nonprofit

			 organizations, and the private sector, or combinations thereof, to conserve and

			 manage the resources and opportunities in the Heritage Area through grants,

			 technical assistance, training and other means.

				

					(5)

					To authorize Federal

			 financial and technical assistance to management entity to assist in the

			 conservation and interpretation of the Heritage Area.

				

					(6)

					To empower communities and

			 organizations in Kansas to preserve the special historic identity of Bleeding

			 Kansas and with it the identity of the Nation.

				

					(7)

					To provide for the

			 management, preservation, protection, and interpretation of the natural,

			 historical, and cultural resources within the region for the educational and

			 inspirational benefit of current and future generations.

				

					(8)

					To provide greater community

			 capacity through inter-local cooperation.

				

					(9)

					To provide a vehicle,

			 particularly in the four counties with high out-migration of population, to

			 recognize that self-reliance and resilience will be the keys to their economic

			 future.

				

					(10)

					To build upon the Kansas

			 rural development policy, the Kansas agritourism initiative and the new

			 homestead act to recognize inherent strengths of small towns and rural

			 communities—close-knit communities, strong local business networks, and a

			 tradition of entrepreneurial creativity.

				

					(11)

					To educate and cultivate

			 among its citizens, particularly its youth, the stories and cultural resources

			 of the region’s legacy that—

					

						(A)

						reflect the popular phrase

			 Bleeding Kansas describing the conflict over slavery that became

			 nationally prominent in Kansas just before and during the American Civil

			 War;

					

						(B)

						reflect the commitment of

			 American settlers who first fought and killed to uphold their different and

			 irreconcilable principles of freedom and equality during the years of the

			 Kansas Conflict;

					

						(C)

						reflect the struggle for

			 freedom, experienced during the Bleeding Kansas era, that

			 continues to be a vital and pressing issue associated with the real problem of

			 democratic nation building; and

					

						(D)

						recreate the physical

			 environment revealing its impact on agriculture, transportation, trade and

			 business, and social and cultural patterns in urban and rural settings.

					

					(12)

					To interpret the effect of

			 the era’s democratic ethos on the development of America’s distinctive

			 political culture.

				

			3.

			Definitions

			For the purposes of this

			 Act:

			

				(1)

				Management entity

				The term management

			 entity means Territorial Kansas Heritage Alliance, recognized by the

			 Secretary, in consultation with the chief executive officer of the State of

			 Kansas, that agrees to perform the duties of a local coordinating entity under

			 this Act.

			

				(2)

				Heritage Area

				The term Heritage

			 Area means the Bleeding Kansas and the Enduring Struggle for Freedom

			 National Heritage Area in eastern Kansas and western Missouri.

			

				(3)

				Secretary

				The term

			 Secretary means the Secretary of the Interior.

			

				(4)

				Unit of local government

				The term unit of local

			 government means the government of a State, a political subdivision of a

			 State, or an Indian tribe.

			

			4.

			Bleeding Kansas and the Enduring Struggle for Freedom National

			 Heritage Area

			

				(a)

				Establishment

				There is established in the

			 State of Kansas the Bleeding Kansas and the Enduring Struggle for Freedom

			 National Heritage Area.

			

				(b)

				Boundaries

				The Heritage Area shall

			 include the following:

				

					(1)

					An area located in eastern

			 Kansas and western Missouri, consisting currently of Allen, Anderson, Bourbon,

			 Cherokee, Clay, Coffey, Crawford, Douglas, Franklin, Geary, Johnson, Labette,

			 Leavenworth, Linn, Miami, Neosho, Pottawatomie, Riley, Shawnee, Wabaunsee,

			 Wilson, Woodson, Wyandotte Counties in Kansas and tentatively including

			 additional counties in Kansas and western Missouri to be included in the

			 development of the management plan.

				

					(2)

					Contributing sites,

			 buildings, and districts within the area will be recommended by the management

			 plan.

				

				(c)

				Map

				Final boundary will be

			 defined during the management plan development. A map of the Heritage Area

			 shall be included in the management plan. The map shall be on file in the

			 appropriate offices of the National Park Service, Department of the

			 Interior.

			

				(d)

				Management entity

				The management entity for the

			 Heritage Area shall be Territorial Kansas Heritage Alliance, a nonprofit

			 organization established in the State of Kansas, recognized by the Secretary,

			 in consultation with the chief executive officer of the State of Kansas, that

			 agrees to perform the duties of a local coordinating entity under this

			 Act.

			

			5.

			Authorities, duties, and prohibitions of the management

			 entity

			

				(a)

				Authorities

				The management entity may,

			 for purposes of preparing and implementing the management plan, use funds made

			 available under this Act to—

				

					(1)

					prepare a management plan for

			 the Heritage Area;

				

					(2)

					prepare reports, studies,

			 interpretive exhibits and programs, historic preservation projects, and other

			 activities recommended in the management plan for the Heritage Area;

				

					(3)

					pay for operational expenses

			 of the management entity incurred within the first 10 fiscal years beginning

			 after the date of the enactment of this Act designating the Heritage

			 Area;

				

					(4)

					make grants or loans to

			 entities defined in the management plan;

				

					(5)

					enter into cooperative

			 agreements with the State of Kansas, its political subdivisions, nonprofit

			 organizations, and other organizations;

				

					(6)

					hire and compensate

			 staff;

				

					(7)

					obtain money from any source

			 under any program or law to be used for a regrant program requiring the

			 recipient of such money to make a contribution in order to receive it;

				

					(8)

					contract for goods and

			 services; and

				

					(9)

					offer a competitive grants

			 program to contributing partners requiring a dollar-for-dollar match of Federal

			 funds.

				

				(b)

				Duties of the management entity

				In addition to developing the

			 management plan, the management entity shall—

				

					(1)

					give priority to the

			 implementation of actions, goals, strategies, and standards set forth in the

			 management plan, including assisting units of government and other persons

			 in—

					

						(A)

						encouraging economic

			 viability in the Heritage Area in accordance with the goals of the management

			 plan;

					

						(B)

						establishing interpretive

			 exhibits in the Heritage Area;

					

						(C)

						increasing public awareness

			 of and appreciation for the cultural, historical, and natural resources of the

			 Heritage Area;

					

						(D)

						supporting the restoration of

			 historic buildings that are—

						

							(i)

							located in the Heritage Area;

			 and

						

							(ii)

							related to the themes of the

			 Heritage Area;

						

						(E)

						the conservation of

			 contributing landscapes and natural resources; and

					

						(F)

						the installation throughout

			 the Heritage Area of signs identifying public access points and sites of

			 interest;

					

					(2)

					prepare and implement the

			 management plan while considering the interests of diverse units of government,

			 businesses, private property owners, and nonprofit groups within the Heritage

			 Area;

				

					(3)

					conduct public meetings in

			 conjunction with training and skill building workshops regarding the

			 development and implementation of the management plan; and

				

					(4)

					for any fiscal year for which

			 Federal funds are received under this Act—

					

						(A)

						submit to the Secretary a

			 report that describes, for the year—

						

							(i)

							accomplishments of the

			 management entity;

						

							(ii)

							expenses and income of the

			 management entity;

						

							(iii)

							each entity to which a grant

			 was made; and

						

							(iv)

							an accounting of matching

			 funds obtained to meet grant guidelines;

						

						(B)

						conduct an annual audit with

			 a neutral auditing firm and make available for audit by Congress, the

			 Secretary, and appropriate units of government, all records pertaining to the

			 expenditure of the funds and any matching funds; and

					

						(C)

						require, for all agreements

			 authorizing expenditure of Federal funds by any entity, that the receiving

			 entity make available for audit all records pertaining to the expenditure of

			 their funds.

					

				(c)

				Prohibition of acquisition of real property

				The management entity shall

			 not use Federal funds received under this Act to acquire real property or an

			 interest in real property.

			

				(d)

				Other sources

				Nothing in this Act precludes

			 the management entity from using Federal funds from other sources for

			 authorized purposes.

			

			6.

			Management plan

			

				(a)

				Requirements

				The management entity

			 shall:

				

					(1)

					Management plan

					Not later than 3 years after

			 the date funds are made available for this purpose, prepare and submit a

			 management plan reviewed by participating units of local government within the

			 boundaries of the proposed Heritage Area.

				

					(2)

					Collaboration

					Collaborate with and consider

			 the interests of diverse units of government, businesses, tourism officials,

			 private property owners, and nonprofit groups within the geographic area of the

			 Heritage Area in developing and implementing such a management plan.

				

					(3)

					Public involvement

					Ensure regular public

			 involvement, including public meetings at least annually, regarding the

			 implementation of the management plan.

				

				(b)

				Contents of management plan

				The management plan prepared

			 for the Heritage Area shall—

				

					(1)

					present a comprehensive

			 program for the conservation, interpretation, funding, management, and

			 development of the Heritage Area, in a manner consistent with the existing

			 local, State, and Federal land use laws and compatible economic viability of

			 the Heritage Area;

				

					(2)

					establish criteria or

			 standards to measure what is selected for conservation, interpretation,

			 funding, management, and development;

				

					(3)

					involve residents, public

			 agencies, and private organizations working in the Heritage Area;

				

					(4)

					specify and coordinate, as of

			 the date of the management plan, existing and potential sources of technical

			 and financial assistance under this and other Federal laws to protect, manage,

			 and develop the Heritage Area; and

				

					(5)

					include—

					

						(A)

						actions to be undertaken by

			 units of government and private organizations to protect, conserve, and

			 interpret the resources of the Heritage Area;

					

						(B)

						an inventory of the resources

			 contained in the Heritage Area, including a list of any property in the

			 Heritage Area that is related to the themes of the Heritage Area and that meets

			 the establishing criteria (such as, but not exclusive to, visitor readiness) to

			 merit preservation, restoration, management, development, or maintenance

			 because of its natural, cultural, historical, or recreational

			 significance;

					

						(C)

						policies for resource

			 management including the development of intergovernmental cooperative

			 agreements, private sector agreements, or any combination thereof, to protect

			 the historical, cultural, recreational, and natural resources of the Heritage

			 Area in a manner consistent with supporting appropriate and compatible economic

			 viability;

					

						(D)

						a program for implementation

			 of the management plan by the designated management entity, in cooperation with

			 its partners and units of local government;

					

						(E)

						evidence that relevant State,

			 county, and local plans applicable to the Heritage Area have been taken into

			 consideration;

					

						(F)

						an analysis of ways in which

			 local, State, and Federal programs may best be coordinated to promote the

			 purposes of this Act; and

					

						(G)

						a business plan that—

						

							(i)

							describes in detail the role,

			 operation, financing, and functions of the management entity for each activity

			 included in the recommendations contained in the management plan; and

						

							(ii)

							provides, to the satisfaction

			 of the Secretary, adequate assurances that the management entity is likely to

			 have the financial resources necessary to implement the management plan for the

			 Heritage Area, including resources to meet matching requirement for grants

			 awarded under this Act.

						

				(c)

				Public notice

				The management entity shall

			 place a notice of each of its public meetings in a newspaper of general

			 circulation in the Heritage Area and shall make the minutes of the meeting

			 available to the public.

			

				(d)

				Disqualification from funding

				If a proposed management plan

			 is not submitted to the Secretary within 4 years of the date of the enactment

			 of this Act, the management entity shall be ineligible to receive additional

			 funding under this title until the date on which the Secretary receives the

			 proposed management plan.

			

				(e)

				Approval and disapproval of management plan

				The Secretary shall approve

			 or disapprove the proposed management plan submitted under this title not later

			 than 90 days after receiving such proposed management plan.

			

				(f)

				Action following disapproval

				If the Secretary disapproves

			 a proposed management plan, the Secretary shall advise the management entity in

			 writing of the reasons for the disapproval and shall make recommendations for

			 revisions to the proposed management plan. The Secretary shall approve or

			 disapprove a proposed revision within 90 days after the date it is

			 submitted.

			

				(g)

				Approval of amendments

				The Secretary shall review

			 and approve substantial amendments to the management plan. Funds appropriated

			 under this title may not be expended to implement any changes made by such

			 amendment until the Secretary approves the amendment.

			

			7.

			Technical and financial assistance; other Federal

			 agencies

			

				(a)

				Technical and financial assistance

				

					(1)

					In general

					On the request of the

			 management entity, the Secretary may provide technical and financial assistance

			 for the development and implementation of the management plan.

				

					(2)

					Priority for assistance

					In providing assistance under

			 paragraph (1), the Secretary shall give priority to actions that assist

			 in—

					

						(A)

						conserving the significant

			 cultural, historic, and natural resources of the Heritage Area; and

					

						(B)

						providing educational,

			 interpretive, and recreational opportunities consistent with the purposes of

			 the Heritage Area.

					

					(3)

					Spending for non-federal property

					The management entity may

			 expend Federal funds made available under this Act on non-Federal property

			 that—

					

						(A)

						meets the criteria in the

			 approved management plan; or

					

						(B)

						is listed or eligible for

			 listing on the National Register of Historic Places.

					

					(4)

					Other assistance

					The Secretary may enter into

			 cooperative agreements with public and private organizations to carry out this

			 subsection.

				

				(b)

				Other Federal agencies

				Any Federal entity conducting

			 or supporting an activity that directly affects the Heritage Area shall—

				

					(1)

					consider the potential effect

			 of the activity on the purposes of the Heritage Area and the management

			 plan;

				

					(2)

					consult with the management

			 entity regarding the activity; and

				

					(3)

					to the maximum extent

			 practicable, conduct or support the activity to avoid adverse effects on the

			 Heritage Area.

				

				(c)

				Other assistance not affected

				This Act does not affect the

			 authority of any Federal official to provide technical or financial assistance

			 under any other law.

			

				(d)

				Notification of other Federal activities

				The head of each Federal

			 agency shall provide to the Secretary and the management entity, to the extent

			 practicable, advance notice of all activities that may have an impact on the

			 Heritage Area.

			

			8.

			Private property protection

			

				(a)

				Access to private property

				Nothing in this Act shall be

			 construed to require any private property owner to permit public access

			 (including Federal, State, or local government access) to such private

			 property. Nothing in this Act shall be construed to modify any provision of

			 Federal, State, or local law with regard to public access to or use of private

			 lands.

			

				(b)

				Liability

				Designation of the Heritage

			 Area shall not be considered to create any liability, or to have any effect on

			 any liability under any other law, of any private property owner with respect

			 to any persons injured on such private property.

			

				(c)

				Recognition of authority to control land use

				Nothing in this Act shall be

			 construed to modify any authority of Federal, State, or local governments to

			 regulate land use.

			

				(d)

				Participation of private property owners in heritage

			 areas

				Nothing in this Act shall be

			 construed to require the owner of any private property located within the

			 boundaries of the Heritage Area to participate in or be associated with the

			 Heritage Area.

			

				(e)

				Land use regulation

				

					(1)

					In general

					The management entity shall

			 provide assistance and encouragement to State and local governments, private

			 organizations, and persons to protect and promote the resources and values of

			 the Heritage Area.

				

					(2)

					Effect

					Nothing in this Act—

					

						(A)

						affects the authority of the

			 State or local governments to regulate under law any use of land; or

					

						(B)

						grants any power of zoning or

			 land use to the management entity.

					

				(f)

				Private property

				

					(1)

					In general

					The management entity shall

			 be an advocate for land management practices consistent with the purposes of

			 the Heritage Area.

				

					(2)

					Effect

					Nothing in this Act—

					

						(A)

						abridges the rights of any

			 person with regard to private property;

					

						(B)

						affects the authority of the

			 State or local government regarding private property; or

					

						(C)

						imposes any additional burden

			 on any property owner.

					

			9.

			Requirements for inclusion of private property

			

				(a)

				Notification and consent of property owners required

				No privately owned property

			 shall be governed by the management plan for the Heritage Area until the owner

			 of that private property has been notified in writing by the management entity

			 and has given written consent for such inclusion to the management

			 entity.

			

				(b)

				Landowner withdraw

				Any owner of private property

			 included within the boundary of the Heritage Area, and not notified under

			 subsection (a), shall have their property immediately removed from the boundary

			 by submitting a written request to the management entity.

			

			10.

			Savings provisions

			

				(a)

				Rules, regulations, standards, and permit processes

				Nothing in this Act shall be

			 construed to impose any environmental, occupational, safety, or other rule,

			 regulation, standard, or permit process in the Heritage Area that is different

			 from those that would be applicable if the Heritage Area had not been

			 established.

			

				(b)

				Water and water rights

				Nothing in this Act shall be

			 construed to authorize or imply the reservation or appropriation of water or

			 water rights.

			

				(c)

				No diminishment of State authority

				Nothing in this Act shall be

			 construed to diminish the authority of the State to manage fish and wildlife,

			 including the regulation of fishing and hunting within the Heritage

			 Area.

			

				(d)

				Existing national heritage areas

				Nothing in this Act shall

			 affect any national heritage area so designated before the date of the

			 enactment of this Act.

			

			11.

			Authorization of appropriations

			

				(a)

				In general

				There is authorized to be

			 appropriated to carry out this Act $10,000,000, of which not more than

			 $1,000,000 may be authorized to be appropriated for any fiscal year.

			

				(b)

				Cost-Sharing requirement

				The Federal share of the

			 total cost of any activity assisted under this Act shall be not more than 50

			 percent.

			

			12.

			Termination of authority

			The authority of the Secretary

			 to provide assistance under this Act terminates on the date that is 10 years

			 after the date of the enactment of this Act.

		

